ACCEPTED
                                                                      01-15-00124-CV
                                                           FIRST COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 8/10/2015 9:34:24 PM
                                                                CHRISTOPHER PRINE
                                                                               CLERK

           CAUSE NO. NO. 01-15-00124-CV

                      IN THE                         FILED IN
                                              1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
              1st COURT OF APPEALS            8/10/2015 9:34:24 PM
                                              CHRISTOPHER A. PRINE
                    HOUSTON                           Clerk

                ___________________

  SOUTHWEST PIPE SERVICES, INC. and JOE BRIERS

                     Appellant

                        vs.

             SUNBELT RENTALS, INC.

                     Appellees

         __________________________________

APPEALED FROM THE COUNTY COURT AT LAW NO. 2 OF
            FORT BEND COUNTY, TEXAS
       _______________________________________
             APPELLANT’S REPLY BRIEF
       _______________________________________


                              Jason A. Powers
                              SBOT 24027745
                              P.O. Box 272425
                              Houston, Texas 77277
                              Tele: (832) 647-8493
                              Fax: (832) 415-0593
                              jason@jasonapowers.com

    APPELLANT REQUESTS AN ORAL ARGUMENT
               CAUSE NO. NO. 01-15-00124-CV

                          IN THE

                  1st COURT OF APPEALS

                        HOUSTON
                    ___________________

      SOUTHWEST PIPE SERVICES, INC. and JOE BRIERS

                         Appellant

                            vs.

                 SUNBELT RENTALS, INC.

                         Appellees

             __________________________________

    APPEALED FROM THE COUNTY COURT AT LAW NO. 2 OF
                FORT BEND COUNTY, TEXAS
           _______________________________________
             IDENTITIES OF PARTIES COUNSEL
           _______________________________________


Jason A. Powers                         ORLANDO & ORLANDO
SBOT 24027745                           Monica Schulz Orlando
P.O. Box 272425                         440 Louisiana, Ste 1110
Houston, Texas 77277                    Houston, Texas 77002
Tele: (832) 647-8493                    Tele: (713) 521-0800
Fax: (832) 415-0593                     Fax: (713) 521-0842
jason@jasonapowers.com                 monicaorlando@orlandollp.com
ATTORNEYS FOR APPELLANT              ATTORNEY FOR APPELLEES




                             ii
                           TABLE OF CONTENTS
                          TABLE OF AUTHORITIES


                       CAUSE NO. NO. 01-15-00124-CV

                                      IN THE

                           1st COURT OF APPEALS

                                  HOUSTON
                              ___________________

          SOUTHWEST PIPE SERVICES, INC. and JOE BRIERS

                                     Appellant

                                         vs.

                          SUNBELT RENTALS, INC.

                                     Appellees

                    __________________________________

      APPEALED FROM THE COUNTY COURT AT LAW NO. 2 OF
                  FORT BEND COUNTY, TEXAS
             _______________________________________
                   APPELLANT’S REPLY BRIEF
             _______________________________________


     Appellants, Southwest Pipe Services, Inc. and Joe Briers submits their brief.
Appellants will be referred to as Appellants or SWP. Appellees will be referred to as
Appellees or Sunbelt.




                                         iii
                        I. ARGUMENT & AUTHORITIES

      Sunbelt filed a Motion for Summary Judgment (First Motion) on July 21, 2014

and set the Motion for oral hearing on September 3, 2014. SWP responded to

Sunbelt’s First Motion, and in response, Sunbelt passed the hearing and reset the First

Motion to October 7, 2014 per correspondence dated September 3, 2014.

      On September 19, 2014 Sunbelt filed an Amended Motion for Summary

Judgment (Second Motion), attempting to correct the errors complained of in SWP’s

Response. The Second Motion was set for hearing on November 12, 2014. SWP filed

a response to the Second Motion that mimicked the Response to the First Motion,

except for the objection of the lack of the business records affidavit that was made in

the response to the First Motion. Sunbelt filed no reply or objection to SWP’s

response to the First Motion or the Second Motion.

      On December 12, 2014, Appellant filed a Motion for New Trial on multiple

grounds including error due to the court not considering the response filed by the

Appellant.

      There is no reason that (1) the Appellant shouldn’t be granted leave to file its

response late and (2) the late response was the same response as was filed to the first

motion for summary judgment. Appellant asks this Court to either grant leave and

allow Appellant’s response to stand or in the alternative, allow the first response to be

considered as a timely response to the second motion. It is very unfair that Appellee

                                           4
had the ability to file multiple motions to correct its mistake and yet Appellants have

no recourse for a calendaring mistake. Appellees were on notice of Appellant’s claims

from the first response.

                                  III.   PRAYER

      WHEREFORE, PREMISES CONSIDERED, Southwest Pipe Service, Inc.,

Appellant, prays that this Honorable Court reverse the Trial Court’s ruling granting

summary judgment, remand this matter back to the trial court, allowing Rodney

Beshears to remain a responsible third party.




                                          5
                          CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of Appellant’s Brief was delivered to all
counsel of record on the 10th day of August, 2015 via Certified U.S. Mail, return
receipt requested and/or via electronic service in accordance with the Texas Rules of
Civil Procedure and the Texas Rules of Appellate Procedure. The documents were
delivered to: ORLANDO & ORLANDO, Monica Schulz Orlando, 440 Louisiana,
Ste 1110, Houston, Texas 77002; monicaorlando@orlandollp.com




                                              ________________________________
                                              Jason A. Powers
                                              State Bar No. 24027745
                                              jason@jasonapowers.com




                                          6
           CAUSE NO. NO. 01-15-00124-CV

                      IN THE

              1st COURT OF APPEALS

                    HOUSTON
                ___________________

  SOUTHWEST PIPE SERVICES, INC. and JOE BRIERS

                     Appellant

                        vs.

             SUNBELT RENTALS, INC.

                     Appellees

         __________________________________

APPEALED FROM THE COUNTY COURT AT LAW NO. 2 OF
            FORT BEND COUNTY, TEXAS
       _______________________________________
                 SIGNATUTRE PAGE
       _______________________________________




                         7
This Brief is respectfully submitted by:

JASON A. POWERS, ATTORNEY




______________________________________
Jason A. Powers
SBOT 24027745
P.O. Box 272425
Houston, Texas 77277
Tele: (832) 647-8493
Fax: (832) 415-0593
jason@jasonapowers.com
Attorney for Appellants


                   THIS BRIEF CONTAINS _724_ WORDS




                                           8